                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                   3:19-cv-00598-MOC
                               (3:18-cr-00062-MOC-DSC-1)

ANDREW TROY RUSHING,                      )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                                ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on initial review of Petitioner’s Pro Se Motion to

Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255. [CV Doc. 1].1

I.      BACKGROUND

        On February 20, 2018, Petitioner Andrew Troy Rushing (“Petitioner”) was charged in a

Bill of Indictment with one count of methamphetamine trafficking conspiracy involving 500 grams

or more of a mixture and substance containing a detectable amount of methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), 84(b)(1)(A), and 846 (Count One); and two counts of aiding

and abetting the possession with intent to distribute methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C), and 2 (Counts Four and Five). [CR Doc. 1: Bill of Indictment].

        The parties reached a plea agreement pursuant to which Petitioner agreed to plead guilty

to Count One and the Government agreed to dismiss Counts Four and Five. [CR Doc. 25: Plea



1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:19-cv-00598-
MOC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:18-cr-00062-MOC-DSC-1.



       Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 1 of 9
Agreement]. The plea agreement stated that Petitioner was aware that Count One carried a

minimum term of imprisonment of 10 years. [Id. at ¶ 5]. The plea agreement also set forth the

parties’ agreement to jointly recommend, pursuant to Rule 11(C)(1)(B) of the Federal Rules of

Criminal Procedure, in pertinent part, the following:

                b.      The amount of mixture and substance containing a
                detectable amount of methamphetamine, a Schedule II controlled
                substance, that was known to or reasonably foreseeable by the
                [Petitioner] (including relevant conduct) was 580.64 grams for a
                Base Offense Level of 30.

[Id. at ¶ 8].

        In the plea agreement, Petitioner stipulated that there was a factual basis for his guilty plea.

He also stipulated that he had read and understood the factual basis that was filed with his plea

agreement and that the Court and the United States Probation office may use it, without objection

by Petitioner, to determine the applicable advisory guideline range or the appropriate sentence

under 18 U.S.C. § 3553(a). [Id. at ¶ 15]. Petitioner agreed to waive the right to contest his

conviction and sentence on direct appeal or in any post-conviction proceeding, except as to claims

of ineffective assistance or prosecutorial misconduct. [Id. at ¶ 20]. The factual basis provided as

follows:

                From in or about June 2017 through in or about September, 2017,
                [Petitioner] willfully entered into an agreement with other persons
                to distribute and possess with intent to distribute five hundred (500)
                grams of a mixture and substance containing a detectable amount of
                methamphetamine, a Schedule II controlled substance, in Union
                County, within the Western District of North Carolina.

[Doc. 24 at 1: Factual Basis].

        At the plea hearing, Petitioner testified that he had discussed the Indictment with his

attorney and that he understood the charges and any maximum and minimum penalties on

conviction. [CR Doc. 26 at ¶¶ 8-9: Acceptance and Entry of Guilty Plea]. Petitioner affirmed that

                                                   2

       Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 2 of 9
he was, in fact, guilty of the charges to which he was pleading guilty. [Id. at ¶ 24]. The terms of

the plea agreement were reviewed, and Petitioner attested to his understanding of and agreement

to those terms. [Id. at ¶¶ 25-26]. Petitioner also testified that he had spoken with his attorney

about how the U.S. Sentencing Guidelines might apply to Petitioner’s case and that he understood

that the district judge would not be able to determine the applicable guideline range until after

Petitioner’s presentence report was prepared and Petitioner had had an opportunity to comment on

it. [Id. at ¶¶ 13-14]. Petitioner further testified that he understood that if his sentence is more

severe than he expects or if the Court does not accept the Government’s sentencing

recommendation, Petitioner is still bound by his plea and cannot withdraw it. [Id. at ¶ 17].

       Further, Petitioner affirmed having read, understood, and agreed with the factual basis that

had been filed in his case and testified that no one had “threatened, intimidated or forced” him to

plead guilty. [Id. at ¶¶ 30-32]. Petitioner testified that he was satisfied with the services of his

attorney and declined the opportunity to say anything regarding those services. [Id. at ¶¶ 35-36].

Finally, Petitioner testified that he had heard and understood all parts of the plea proceedings and

still wished to plead guilty. [Id. at ¶ 37]. The Court then found that Petitioner’s guilty plea was

knowingly and voluntarily made and accepted Petitioner’s plea. [Id. at p. 4].

       Petitioner was sentenced on November 5, 2018. Before the sentencing hearing, a probation

officer prepared a Presentence Investigation Report (PSR). [CR Doc. 33: PSR]. The probation

officer recommended a base offense level of 30 based on a drug quantity of at least 500 grams but

less than 1.5 kilograms, which was reduced three levels for acceptance of responsibility, which

yielded a total offense level of 27. [Id. at ¶¶ 23, 30-32]. Together with a criminal history category

of III, the recommended guidelines range was 87 to 108 months’ imprisonment, but because the

statutory minimum term under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) was ten years, the



                                                 3

      Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 3 of 9
guideline term was 120 months. [Id. at ¶¶ 48, 81, 82 (citing U.S.S.G. §5G1.1(b)]. The Court

adopted the PSR without modification, sentencing Petitioner to a term of imprisonment of 120

months. [CR Doc. 38 at 2: Judgment; CR Doc. 39: Statement of Reasons]. Judgment on

Petitioner’s conviction was entered on November 9, 2018. [CR Doc. 38]. Petitioner did not

directly appeal his conviction or sentence.

       Petitioner timely filed the instant motion to vacate under 28 U.S.C. § 2255. [CV Doc. 1].

He argues that his attorney was ineffective in advising Petitioner to accept the Government’s plea

offer and in advising Petitioner on the law. [Id. at 4]. Specifically, Petitioner contends that his

attorney advised him to accept the drug quantity of 580 grams, which included Petitioner’s and his

co-conspirator’s combined personal use amount of 90 to 120 grams, because “[the drug amount

does] not matter” and “if [Petitioner] did not accept the government’s figure, [he] would end up

with a sentence of 242 months.” [CV Doc. 1-1 at ¶ 10]. Petitioner also argues that his attorney

“made it clear to [him] that personal use amounts would not work to reduce the overall amount

that was involved in the conspiracy to distribute.” [Id. at 4]. Petitioner asks the Court “to reform

[his] plea agreement to an amount of drug[s] less than 500 grams, and to provide a new sentencing

hearing,” where “[his] sentence would be determined by the sentencing guidelines, and not by the

statutory mandatory minimum of ten years.”             [CV Doc. 1 at 12; CV Doc. 1-1 at 4]. The

Government timely responded to Petitioner’s motion to vacate on the Court’s initial screening

order. [CV Docs. 2, 3].

       This matter is now ripe for adjudication.

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior



                                                   4

      Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 4 of 9
proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                 See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

Furthermore, in considering the prejudice prong of the analysis, the Court “can only grant relief

under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’”

Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364,

369 (1993)). Under these circumstances, the petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet

this burden, a “reviewing court need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th

Cir. 2000).

        To establish prejudice in the context of a guilty plea, a petitioner must show that “there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Meyer v. Branker, 506 F.3d 358, 369 (4th Cir. 2007) (quoting Hill



                                                  5

       Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 5 of 9
v. Lockhart, 474 U.S. 52, 59 (1985)). The petitioner’s “subjective preferences” are not dispositive,

but rather the test is “whether proceeding to trial would have been objectively reasonable in light

of all of the facts,” United States v. Fugit, 703 F.3d 248, 260 (4th Cir. 2012), and whether the

petitioner has shown that there is “contemporaneous evidence” supporting his expressed

preferences, Lee v. United States, 137 S. Ct. 1958, 1967 (2017).

       In evaluating claims under § 2255, statements made by a defendant under oath at the plea

hearing carry a “strong presumption of verity” and present a “formidable barrier” to subsequent

collateral attacks. Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). “[C]ourts must be able to

rely on the defendant’s statements made under oath during a properly conducted Rule 11 plea

colloquy.” United States v. Lemaster, 403 F.3d 216, 216, 221-22 (4th Cir. 2005). Indeed, “in the

absence of extraordinary circumstances, the truth of sworn statements made during a Rule 11

colloquy is conclusively established, and a district court should dismiss … any § 2255 motion that

necessarily relies on allegations that contradict the sworn statements.” Id. at 221-22.

       When a defendant pleads guilty, he waives all nonjurisdictional defects in the proceedings

conducted prior to entry of the plea.” United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir.

2010). Thus, a knowing and voluntary guilty plea “forecloses federal collateral review” of prior

constitutional deprivations, including allegations of ineffective assistance of counsel that do not

affect the voluntariness of the plea. See Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1294-96 (4th

Cir. 1992); accord United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997); Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992); Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983). A

guilty plea is valid when it “represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.” Burket v. Angelone, 208 F.3d 172, 190 (4th Cir. 2000)

(citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)).



                                                 6

      Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 6 of 9
       Petitioner contends that his attorney was ineffective for advising him to take the

Government’s plea offer, which included Petitioner’s agreement that 580.64 grams of

methamphetamine was reasonably foreseeable to Petitioner and to a base offense level of 30,

because personal use amounts did not matter. [CV Doc. 1-1 at 2, 4]. Petitioner further claims that

he accepted the plea offer based on this advice. [Id. at 2].

       Petitioner’s argument is not well taken.       “[A] defendant convicted of conspiring to

distribute drugs is not entitled to exclude a personal use amount from the total quantity of drugs

involved in the conspiracy.” United States v. Iglesias, 535 F.3d 150, 160 (3rd Cir. 2008), cert.

denied, 129 S. Ct. 2813 (2009) (“Nothing in the Guidelines suggests that drugs a defendant

earmarks for his personal use should be deducted from the total quantity involved in the

conspiracy” and noting every circuit to have addressed the issue has held that the entire quantity

is relevant conduct). Although personal use quantities may be deducted from distribution offenses,

the amount of drugs involved in a conspiracy is “unaffected” by the use a defendant makes of the

drugs. Id. Because Petitioner had no lawful basis to possess methamphetamine, all quantities

involved in the conspiracy were unlawful. As such, he was accountable for all methamphetamine

with which he was personally involved and which was reasonably foreseeable to him. See

U.S.S.G. §1B1.1(a)(1)(B); United States v. Bell, 667 F.3d 431, 442 (4th Cir. 2011) (where drugs

are not legally obtained or possessed, all reasonably foreseeable drug quantities within the scope

of a defendant’s criminal activity are considered relevant conduct). Petitioner, therefore, was

responsible for the total amount of methamphetamine that he acquired during the conspiracy,

including the amount he contends was for personal use. Accordingly, because his attorney’s

advice regarding the drug amount was certainly within the wide range of reasonable professional

assistance, Petitioner has not shown deficient performance. See Strickland, 466 U.S. at 689.



                                                  7

      Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 7 of 9
       Furthermore, Petitioner’s argument is belied by his testimony at the plea hearing. At the

plea hearing, Petitioner testified that he understood the charges and penalties against him, was

guilty of those charges, that he had reviewed, understood, and agreed with the terms of the plea

agreement, that he had spoken with his attorney about how the U.S. Sentencing Guidelines might

apply to Petitioner’s case, that he had read and agreed with the factual basis, that no one had

threatened, intimidated, or forced him to plead guilty, and that he was satisfied with the services

of his attorney. Because Petitioner’s claim contradicts his sworn testimony at the plea hearing, it

is without merit. Lemaster, 403 F.3d at 221-22.

       Even if Petitioner could show that his counsel’s performance was deficient, he has not and

cannot show prejudice. Petitioner does not show a reasonable probability that but for his attorney’s

advice he would have proceeded to trial, nor that such a decision would be objectively reasonable.

See Meyer, 506 F.3d at 369; Fugit, 703 F.3d at 260. To be sure, Petitioner, even now, seeks only

a reduction in his sentence and does not request a trial. Petitioner, therefore, has not shown

deficient performance or prejudice and his claim of ineffective assistance of counsel will be

dismissed.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255 Motion

to Vacate, including Petitioner’s request for an evidentiary hearing.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255 [Doc. 1] is DENIED and DISMISSED.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of



                                                  8

      Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 8 of 9
              appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

              (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

              jurists would find the district court’s assessment of the constitutional claims

              debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

              denied on procedural grounds, a petitioner must establish both that the dispositive

              procedural ruling is debatable and that the petition states a debatable claim of the

              denial of a constitutional right).

      IT IS SO ORDERED.

Signed: November 9, 2020




                                                   9

     Case 3:18-cr-00062-MOC-DSC Document 42 Filed 11/10/20 Page 9 of 9
